443 F.2d 1370
Thomas E. WHITMORE, Appellee,v.Curtis W. TARR, National Director of Selective Service, et al., Appellants.
No. 20715.
United States Court of Appeals, Eighth Circuit.
February 24, 1971.

1
Appeal from the United States District Court for the District of Nebraska.


2
Morton Hollander and Robert E. Kopp, Appellate Section, Dept. of Justice, Washington, D. C., for appellants.


3
James P. Monen, Omaha Neb., for appellee.

JUDGMENT

4
This appeal from the United States District Court for the District of Nebraska comes before the Court on consideration of appellants' motion for summary reversal. The Court has carefully considered the motion together with appellee's response and motion for stay of further proceedings.


5
Being fully advised in the premises it is now here ordered:


6
1) Judgment of the District Court dated October 23, 1970, 318 F.Supp. 1279, is hereby vacated without prejudice.


7
2) The cause is remanded to the United States District Court for the District of Nebraska for further consideration in the light of Gregory v. Tarr, 436 F.2d 513 (6th Cir. 1971), reversing Gregory v. Hershey, 311 F.Supp. 1 (E.D. Mich.).